Case: 19-2192   Document: 60     Page: 1    Filed: 10/23/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     TECSEC, INC.,
                    Plaintiff-Appellant

                            v.

                     ADOBE INC.,
                Defendant-Cross-Appellant

  SAS INSTITUTE, INC., SAP AMERICA, INC., SAP
    AG, CISCO SYSTEMS, INC., SYBASE, INC.,
  SOFTWARE AG, SOFTWARE AG, INC., ORACLE
    CORPORATION, ORACLE AMERICA, INC.,
                   Defendants
             ______________________

                  2019-2192, 2019-2258
                 ______________________

    Appeals from the United States District Court for the
 Eastern District of Virginia in No. 1:10-cv-00115-LO-TCB,
 Judge Liam O’Grady.
                  ______________________

                Decided: October 23, 2020
                 ______________________

     MICHAEL OAKES, Hunton Andrews Kurth LLP, Wash-
 ington, DC, argued for plaintiff-appellant. Also repre-
 sented by OZZIE FARRES, BRIAN L. SAUNDERS, STEVEN
 LESLIE WOOD; DAVID PARKER, Richmond, VA.

    GABRIEL BELL, Latham & Watkins LLP, Washington,
Case: 19-2192      Document: 60    Page: 2    Filed: 10/23/2020




 2                                   TECSEC, INC.   v. ADOBE INC.



 DC, argued for defendant-cross-appellant. Also repre-
 sented by TARA ELLIOTT, RACHEL WEINER COHEN, MICHAEL
 A. MORIN.
                 ______________________

     Before PROST, Chief Judge, REYNA and TARANTO, Circuit
                            Judges.
 TARANTO, Circuit Judge.
     TecSec, Inc. brought this case in 2010 against several
 companies, including Adobe Inc., alleging that the compa-
 nies directly and indirectly infringed claims of four TecSec
 patents. Aspects of the case have been before this court
 three times already. The present appeal involves Adobe
 only and several rulings of the district court, of which two
 are central. Specifically, before trial, in response to a mo-
 tion in limine by Adobe, the court excluded all evidence of
 induced infringement from March 3, 2011, through the ex-
 piration of the patents at issue in October 2013. Earlier,
 the court had rejected Adobe’s challenge to the asserted
 claims as ineligible under 35 U.S.C. § 101.
     A jury found for TecSec on direct infringement, but not
 induced infringement; rejected Adobe’s prior-art validity
 challenges; and awarded damages. The district court,
 though generally denying Adobe’s post-trial motions, re-
 duced the damages award to zero on the ground that there
 was no proof of any damages from direct infringement and
 the jury had rejected induced infringement.
     TecSec appeals. It challenges the district court’s mo-
 tion-in-limine ruling, as well as certain jury instructions
 and the post-trial damages reduction. Adobe cross-ap-
 peals, challenging the district court’s ruling on eligibility.
 We reverse the evidentiary ruling that eliminated TecSec’s
 inducement case for a substantial period, and we reject
 Adobe’s challenge to the district court’s eligibility ruling.
 For those reasons, and others stated in this opinion, we
Case: 19-2192       Document: 60     Page: 3     Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                                    3



 reverse the judgment in part and remand for further pro-
 ceedings on TecSec’s claim of induced infringement.
                                 I
                                 A
      TecSec owns U.S. Patent Nos. 5,369,702, 5,680,452,
 5,717,755, and 5,898,781, the patents asserted in this case.
 The patents are entitled “Distributed Cryptographic Object
 Method” (the “DCOM patents”) and claim particular sys-
 tems and methods for multi-level security of various kinds
 of files being transmitted in a data network. See ’702 pa-
 tent, col. 3, lines 12–24; id., col. 12, lines 2–16; id., col. 12,
 line 45, through col. 13, line 20. In particular, the DCOM
 patents describe a method in which a digital object—e.g., a
 document, video, or spreadsheet—is assigned a level of se-
 curity that corresponds to a certain combination of access
 controls and encryption. Id., col. 3, line 58, through col. 4,
 line 2; id., col. 4, lines 18–25; id., col. 5, lines 42–51. The
 encrypted object can then be embedded or “nested” within
 a “container object,” which, if itself encrypted and access-
 controlled, provides a second layer of security. Id., col. 4,
 lines 25–34.
     Claims 1 and 8 of the ’702 patent are representative of
 the asserted claims. Claim 1 recites:
         1. A method for providing multi-level multime-
     dia security in a data network, comprising the
     steps of:
         A) accessing an object-oriented key manager;
         B) selecting an object to encrypt;
         C) selecting a label for the object;
         D) selecting an encryption algorithm;
         E) encrypting the object according to the en-
           cryption algorithm;
Case: 19-2192    Document: 60      Page: 4    Filed: 10/23/2020




 4                                  TECSEC, INC.   v. ADOBE INC.



         F) labelling the encrypted object;
         G) reading the object label;
         H) determining access authorization based on
           the object label; and
         I) decrypting the object if access authorization
            is granted.
 ’702 patent, col. 12, lines 2–15. Whereas the subject of
 claim 1 is a method, the subject of claim 8 is a system that
 includes components—a “system memory,” “an encryption
 algorithm module,” “an object labelling subsystem,” “a de-
 cryption algorithm module,” and “an object label identifica-
 tion subsystem”—that carry out the steps of claim 1’s
 method. Id., col. 12, line 45, through col. 13, line 19.
                              B
     In 2010, TecSec filed a complaint alleging infringement
 of the DCOM patents by Adobe, International Business
 Machines Corp. (IBM), and several other companies. On
 March 3, 2011, after staying the case as to all defendants
 except IBM, the district court construed several claim
 terms of the DCOM patents, including the term “multime-
 dia.” Based on those constructions, the district court
 granted IBM summary judgment of noninfringement. In
 January 2012, we summarily affirmed that noninfringe-
 ment judgment without reaching certain issues, including
 the construction of “multimedia.” TecSec, Inc. v. Int’l Busi-
 ness Machines Corp., 466 F. App’x 882 (Fed. Cir. 2012).
      The case then proceeded in district court against Adobe
 and other defendants. As relevant here, on April 23, 2012,
 TecSec and Adobe stipulated that, under the claim con-
 struction already adopted (which TecSec reserved the right
 to appeal), TecSec could not show that Adobe or the users
 of its accused Acrobat products infringed the DCOM pa-
 tents, as alleged, through their actions involving portable
 document format documents (PDFs). The next day, the
Case: 19-2192       Document: 60   Page: 5    Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                               5



 district court entered a judgment of noninfringement for
 Adobe. On October 2, 2013, we reversed the district court’s
 construction of “multimedia” and remanded for further pro-
 ceedings under the correct construction. TecSec, Inc. v.
 Int’l Business Machines Corp., 731 F.3d 1336, 1345–49
 (Fed. Cir. 2013) (TecSec I), cert. denied sub nom. Cisco Sys-
 tems, Inc. v. TecSec, Inc., 572 U.S. 1158 (2014).
      The DCOM patents expired on October 18, 2013,
 shortly after our TecSec I ruling. In October 2014, Adobe
 filed a motion for summary judgment of noninfringement,
 J.A. 165, and the district court granted the motion in May
 2015, J.A. 27086–127. In August 2016, citing genuine dis-
 putes over material facts, we reversed that judgment and
 again remanded to the district court. TecSec, Inc. v. Adobe
 Systems Inc., 658 F. App’x 570 (Fed. Cir. 2016) (TecSec II).
     The case returned to the district court. In March 2017,
 Adobe moved for summary judgment of ineligibility under
 § 101. J.A. 1841–71. The district court, noting that the
 parties agreed that claims 1 and 8 of the ’702 patent were
 representative for § 101 purposes, J.A. 4, denied the motion
 in May 2017. J.A. 3–13. In its ruling, the court stated that
 its rationale actually warranted “judgment in favor of
 [TecSec]” on Adobe’s ineligibility challenge. J.A. 8.
     In April 2018, after additional discovery, Adobe filed
 another motion for summary judgment of noninfringe-
 ment, making at least one argument for lack of provable
 inducement of infringement. See ECF 1054 (motion); ECF
 1123 at 10–11 (reply supporting motion). The district court
 denied the motion in June 2018. J.A. 10298–99. In August
 2018, Adobe stipulated that “on at least one occasion,”
 “there was direct infringement of the asserted claims” by
 an Adobe employee. J.A. 10307–08. It is common ground
 on appeal that this stipulation was referring to an occasion
 when an Adobe employee performed the steps of the
 method claims using an accused version of Adobe’s Acrobat
 product, reflected in a February 2009 blog post on
Case: 19-2192     Document: 60     Page: 6    Filed: 10/23/2020




 6                                   TECSEC, INC.   v. ADOBE INC.



 “packaging options for encrypted PDFs” that he wrote for
 an Adobe users’ forum. See J.A. 24459–60.
     In October 2018, as trial was approaching, Adobe filed
 an omnibus motion in limine, the first heading of which
 asked the court to “preclude argument, evidence, or testi-
 mony on Adobe’s intent to induce or willfully infringe be-
 tween March 3, 2011 and October 18, 2013, unless TecSec
 concedes admissibility of the March 3, 2011 Order (DX-28),
 Stipulation of Non-infringement (DX-29), and Judgment
 (DX-30).” J.A. 10429. Adobe argued that a “judgment or
 stipulation of non-infringement is highly relevant to an ac-
 cused infringer’s state of mind.” Id. “If TecSec argues that
 Adobe had specific intent to induce infringement or will-
 fully infringe during this period,” Adobe stated, “TecSec
 opens the door to the admissibility of this exculpatory evi-
 dence”—which, Adobe asserted (without citing evidence), it
 reasonably relied on, so that “there can be no specific intent
 to induce infringement during [the] roughly 31-month pe-
 riod” from March 2011 to October 2013. Id. TecSec argued
 that intent was a fact question for the jury, and it disagreed
 with Adobe’s submission that allowing proof of inducement
 during the period at issue required admission of the three
 documents. J.A. 10849. TecSec did not indicate that it
 would decline to proceed with its inducement case for the
 period at issue if that evidence was to be admitted.
     At an oral argument on the omnibus motion on Friday,
 November 9, 2018, the district court indicated that it in-
 tended to preclude “any reference” to Adobe’s post-March
 2011 conduct, making admission of the three documents
 immaterial. ECF 1294, p. 35; id. at pp. 3–4, 34–37. The
 court stated its intent in that respect equally for the in-
 ducement contention and the willfulness contention. Id.
 On November 13, 2018, after the Veterans Day weekend
 but before any ruling by the court, TecSec filed a supple-
 mental brief stating expressly that even if the district court
 allowed Adobe to present evidence of Adobe’s lack of intent,
 “the Court should not preclude TecSec from presenting
Case: 19-2192       Document: 60   Page: 7    Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                               7



 evidence on Adobe’s intent to induce infringement.”
 TecSec, Inc.’s Suppl. Br. Regarding Def. Adobe Inc.’s Mot.
 in Limine #1 at 7, TecSec, Inc. v. Adobe, Inc., No. 1:10-cv-
 00115-LO-TCB (E.D. Va. Nov. 13, 2018), ECF 1283-1
 (TecSec’s Supp. MIL Br.). The district court, TecSec ar-
 gued, could not “resolve a substantive factual dispute
 through a limine ruling before the evidence is presented at
 trial.” Id.
      On November 21, 2018, the district court granted
 Adobe’s motion and excluded all evidence of induced in-
 fringement after March 3, 2011. J.A. 26–29. The court
 based its decision on what Adobe treats as two independent
 grounds. First, the court held that, after the favorable
 2011 claim construction, which was reasonable even
 though it was later reversed, it was impossible as a matter
 of law for Adobe to have had the requisite intent to induce
 third-party infringement. J.A. 27. Second, the court stated
 that, while allowing TecSec to argue inducement of in-
 fringement without permitting Adobe to introduce the
 three documents at issue would highly prejudice Adobe, ad-
 mitting that evidence would be prejudicial to TecSec and
 confuse the jury. J.A. 28–29. The court therefore barred
 the presentation of all inducement evidence concerning the
 period after March 3, 2011. Id.
     The case proceeded to a jury trial, which began on De-
 cember 10, 2018. 1 On December 12, 2018, TecSec stipu-
 lated that, because it had failed to mark its product in
 accordance with 35 U.S.C. § 287, it would not seek damages
 for any infringement that took place before the filing of its
 complaint. J.A. 11998. Accordingly, the trial was limited


     1    By December 9, 2018, the only patent claims at is-
 sue were the ’702 patent’s claims 1 and 8; the ’755 patent’s
 claim 1; the ’781 patent’s claims 1 and 14; and the ’452 pa-
 tent’s claim 1. J.A. 11994. Several additional claims had
 been at issue at the time of the § 101 ruling. J.A. 1845.
Case: 19-2192     Document: 60     Page: 8    Filed: 10/23/2020




 8                                   TECSEC, INC.   v. ADOBE INC.



 to TecSec’s ownership of the patents; direct infringement
 by Adobe from February 2010 to October 2013; induced in-
 fringement by Adobe from February 2010 to March 3, 2011;
 Adobe’s anticipation and obviousness challenges; and dam-
 ages. See J.A. 38–44.
     At trial, TecSec offered the deposition testimony of
 George Johnson, an independent technology consultant, as
 evidence of direct infringement by third parties allegedly
 induced by Adobe. Mr. Johnson had stated that, in April
 2011, he provided Acrobat users with guidance on how to
 use certain features. The court excluded certain parts of
 Mr. Johnson’s testimony, stating that the period for induce-
 ment ended on March 3, 2011, and that TecSec could not
 submit evidence of later conduct. J.A. 12429–30.
     At the conclusion of trial, the court gave the jury two
 instructions relevant to this appeal. Jury Instruction No.
 25 highlighted Adobe’s stipulation that the 2009 employee
 blog post constituted direct infringement, and it noted that
 this act had occurred before TecSec filed its complaint in
 2010. J.A. 12076; see J.A. 10307–08. Jury Instruction No.
 28 stated that “mere inaction, or a failure to stop or prevent
 infringement, does not constitute inducement.” J.A. 12079.
     On December 19, 2018, the jury, besides confirming
 TecSec’s ownership of the patents, J.A. 39, found that
 Adobe had directly infringed all asserted claims, but that
 Adobe had not committed inducement of infringement, J.A.
 40–41. The jury also found that Adobe had failed to estab-
 lish that the asserted claims were invalid under the prior
 art. J.A. 42–43. The jury awarded TecSec $1.75 million in
 damages. J.A. 44.
     The district court then ruled on Adobe’s post-trial mo-
 tion. It declined to disturb the verdicts on direct infringe-
 ment and invalidity, J.A. 53–55, but it vacated the jury’s
 damages award and set damages to zero, J.A. 55–60. The
 court explained that TecSec’s only evidence of damages re-
 lated to sales of Acrobat software to customers and that
Case: 19-2192       Document: 60     Page: 9   Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                                9



 such evidence could support damages only for inducing in-
 fringement—which the jury found had not occurred. Id.
     The district court thereafter entered a final judgment
 as to Adobe under Fed. R. Civ. P. 54(b). J.A. 2. TecSec
 timely appealed, and Adobe timely cross-appealed. We
 have jurisdiction under 28 U.S.C. § 1295(a)(1).
                                II
     In general, we apply regional-circuit law to evidentiary
 determinations and jury instructions. Barry v. Medtronic,
 Inc., 914 F.3d 1310, 1320 (Fed. Cir. 2019). The Fourth Cir-
 cuit reviews both types of rulings for an abuse of discretion.
 See Campbell v. Boston Sci. Corp., 882 F.3d 70, 77 (4th Cir.
 2018) (evidentiary determinations); Chaudhry v. Galler-
 izzo, 174 F.3d 394, 408 (4th Cir. 1999) (jury instructions).
 But “where a district court rules, as a matter of patent law,
 that a party is precluded from introducing evidence, we ap-
 ply Federal Circuit law and review the district court’s rul-
 ing de novo.” Sulzer Textil A.G. v. Picanol N.V., 358 F.3d
 1356, 1363 (Fed. Cir. 2004). We review de novo a jury in-
 struction that concerns patent law. Bettcher Indus., Inc. v.
 Bunzl USA, Inc., 661 F.3d 629, 638 (Fed. Cir. 2011). We
 review a judgment as a matter of law de novo. Barry, 914
 F.3d at 1320; Huskey v. Ethicon, Inc., 848 F.3d 151, 156
 (4th Cir. 2017). Whether a patent claim is eligible for pa-
 tenting under 35 U.S.C. § 101 is a question of law, to which
 underlying facts may be relevant. Berkheimer v. HP Inc.,
 881 F.3d 1360, 1365 (Fed. Cir. 2018).
                                A
      We begin with TecSec’s appeals of the district court’s
 motion-in-limine ruling and the court’s related exclusion of
 Mr. Johnson’s deposition testimony. We reverse the dis-
 trict court’s decision to exclude evidence of inducement of
 infringement after March 3, 2011, and the related exclu-
 sion of Mr. Johnson’s testimony. We remand for further
Case: 19-2192    Document: 60      Page: 10    Filed: 10/23/2020




 10                                  TECSEC, INC.   v. ADOBE INC.



 proceedings on TecSec’s inducement claim as to the period
 after March 3, 2011.
      The district court set forth two reasons for ruling that
 there could be no proof of post-March 3, 2011 inducement
 of infringement. First, the district court explained that the
 March 3, 2011 claim construction and stipulation of nonin-
 fringement made it legally impossible for Adobe to have
 had, after that date, the knowledge—of the infringing char-
 acter of the allegedly induced customer actions—required
 for inducement. J.A. 27–28. Because such knowledge was
 legally precluded, the district court reasoned, Adobe could
 not be liable for induced infringement. Id. Second, the dis-
 trict court stated that allowing either party to present evi-
 dence would substantially prejudice the other party and
 would confuse the jury. J.A. 28–29. We reject both ration-
 ales for the motion-in-limine ruling.
                               1
     A defendant is liable for “induced infringement under
 § 271(b)” if the defendant took certain affirmative acts to
 bring about the commission by others of acts of infringe-
 ment and had “knowledge that the induced acts constitute
 patent infringement.” Global-Tech Appliances, Inc. v. SEB
 S.A., 563 U.S. 754, 765–66 (2011); see Commil USA, LLC
 v. Cisco Systems, Inc., 135 S. Ct. 1920, 1928 (2015); Power
 Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 843
 F.3d 1315, 1331 (Fed. Cir. 2016). The intent element re-
 quires “knowledge that the induced acts constitute patent
 infringement,” which can be established by a proper find-
 ing of “willful blindness.” Global-Tech, 563 U.S. at 766–71;
 see Commil, 135 S. Ct. at 1926–28 (reiterating requirement
 of knowledge of infringing character of induced conduct,
 not just knowledge of patent). This intent element was the
 basis for the district court’s primary rationale for its mo-
 tion-in-limine ruling, a ruling that assumed that the in-
 duced conduct was in fact infringing.
Case: 19-2192      Document: 60   Page: 11    Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                              11



      The intent standard focuses on, and can be met by proof
 of, the defendant’s subjective state of mind, whether actual
 knowledge or the subjective beliefs (coupled with action to
 avoid learning more) that characterizes willful blindness.
 Global-Tech, 563 U.S. at 769. As a logical matter, a defend-
 ant may have the liability-supporting subjective state of
 mind even if a person could believe, with objective reason-
 ableness (though wrongly), that the induced conduct was
 not infringing. To make the point in terms of this case,
 Adobe may have had the requisite knowledge of infringe-
 ment if it believed (as we ultimately held in 2013) that the
 March 3, 2011 claim construction was incorrect, even if
 that construction was objectively reasonable.
     We have so ruled as to willfulness—an issue that
 Adobe, in its motion, and the district court, in its ruling,
 treated together with inducement. Specifically, we have
 held that, under Halo Electronics, Inc. v. Pulse Electronics,
 Inc., 136 S. Ct. 1923, 1933 (2016), a finding of willfulness
 may rest on the subjective bad faith of the infringer even if
 it would be objectively reasonable to view the conduct at
 issue as non-infringing. WesternGeco LLC v. ION Geophys-
 ical Corp., 837 F.3d 1358, 1362 (Fed. Cir. 2016), reinstated
 913 F.3d 1067, 1075 (Fed. Cir. 2019). That logic applies
 equally to the intent element of inducement, as we con-
 cluded in our non-precedential decision in Smith & Nephew
 Inc. v. Arthrex, Inc., 603 F. App’x 981 (Fed Cir. 2015),
 where we explained that a district court’s prior judgment
 of noninfringement, and statement to the parties that the
 plaintiff’s inducement claim was objectively weak, did not
 prevent the plaintiff, as a matter of law, from proving the
 subjective intent element of induced infringement, which
 is a fact issue. Id. at 989–90; see also Sanofi v. Watson
 Labs. Inc., 875 F.3d 636, 645 (Fed. Cir. 2017) (factual is-
 sue); AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1056,
 1059–60 (Fed. Cir. 2010) (same).
      The Supreme Court’s conclusion about subjective be-
 liefs and legal reasonableness in another context supports
Case: 19-2192    Document: 60      Page: 12    Filed: 10/23/2020




 12                                  TECSEC, INC.   v. ADOBE INC.



 this conclusion. In Cheek v. United States, 498 U.S. 192
 (1991), the Court reviewed the conviction of a taxpayer
 charged with willful failure to pay taxes, which requires
 “knowing” that the law required the payment not made. Id.
 at 194 n.2, 199–201. The Court held that, even though it
 would be not just incorrect but unreasonable as a matter of
 law for the taxpayer to believe that the statute did not re-
 quire payment, the jury had to be permitted to decide
 whether the taxpayer in good faith believed the incorrect,
 legally unreasonable view that no tax was due. Id. at 202–
 04. Thus, the legally material question of what the defend-
 ant subjectively believed was not answered as a matter of
 law even by the objective unreasonableness of that belief.
 Likewise, the question whether the defendant subjectively
 had what turned out to be the correct belief (here, that
 Adobe believed that the claims meant what we eventually
 held in 2013) is not answered as a matter of law by the ob-
 jective reasonableness of a contrary belief.
     The district court in this case erred when it concluded
 as a matter of law that, after the district court’s (later re-
 versed) claim construction on March 3, 2011, Adobe “lacked
 the requisite intent to induce infringement.” J.A. 27. The
 court explained that it had “reasonably, though errone-
 ously, ruled in Adobe’s favor on infringement,” and, accord-
 ingly, Adobe was entitled to rely on that ruling as proof
 that the relevant induced acts were non-infringing. Id.
 That reasoning makes dispositive what Adobe, with objec-
 tive reasonableness, could have believed. The Global-Tech
 inducement standard, however, can be met by proof of what
 Adobe in fact subjectively believed. For example, Adobe
 might have believed that the March 2011 claim-construc-
 tion ruling was erroneous (though reasonable) and would
 likely be reversed (as it was in 2013). Thus, the district
 court’s March 2011 ruling “could, at most, create a factual
 question, not an entitlement to a no-knowledge finding as
 a matter of law.” Smith & Nephew, 603 F. App’x at 989–
 90.
Case: 19-2192      Document: 60     Page: 13   Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                               13



     For those reasons, we conclude that the district court
 legally erred in its primary rationale for ruling out induce-
 ment after March 3, 2011, namely, that the claim-construc-
 tion ruling of that date furnished an objectively reasonable
 basis for a belief that use of the accused products did not
 infringe, even if Adobe did not have such a belief.
                                2
     The district court’s second ground for its motion-in-
 limine ruling was that “allowing TecSec to argue [post-
 March 3, 2011] induced or willful infringement . . . would
 taint the trial and any verdict with undue prejudice and
 juror confusion.” J.A. 28. Whether we review that ruling
 de novo or for an abuse of discretion, we conclude that the
 district court erred in relying on this rationale to preclude
 TecSec from proving inducement after March 3, 2011.
      In defending the district court’s rationale, Adobe in-
 vokes Rule 403 of the Federal Rules of Evidence, which pro-
 vides that a court “may exclude relevant evidence if its
 probative value is substantially outweighed by a danger
 of,” among other factors, “unfair prejudice” or “confusing
 the issues.” But the district court in this case went beyond
 excluding a single piece, or even a fixed set, of evidence and
 leaving TecSec to present such other relevant, admissible
 evidence as it may have on inducement in the period at is-
 sue. Instead, the court foreclosed the introduction of any
 evidence on the issue of post-March 3, 2011 inducement of
 infringement. This is materially different from any appli-
 cation of Rule 403 Adobe has identified. Cf. General Dy-
 namics Corp. v. United States, 563 U.S. 478, 484–85 (2011)
 (distinguishing case involving “purely evidentiary dispute”
 over state-secret privilege, where “the privileged infor-
 mation is excluded and the trial goes on without it,” from
 case involving foreclosure of a claim).
     The district court reasoned that if TecSec was allowed
 to argue inducement of infringement after that date, Adobe
 would be prejudiced were it not allowed to introduce the
Case: 19-2192    Document: 60     Page: 14    Filed: 10/23/2020




 14                                 TECSEC, INC.   v. ADOBE INC.



 March 3, 2011 claim construction and the stipulation by
 TecSec that, under that construction, Adobe’s customers
 did not directly infringe. J.A. 28. The court then concluded
 that “it would also be substantially and unduly prejudicial
 and confusing for the jury to see a prior ruling in this case
 and TecSec’s stipulation that Adobe’s products did not in-
 fringe.” J.A. 28–29. On that basis, the district court pre-
 cluded TecSec from offering any proof of post-March 3,
 2011 inducement.
     Adobe has not cited any authority that supports such
 foreclosure of liability for a given period in the circum-
 stances present here. Any conclusion that post-March 3,
 2011 inducement could not be fairly tried would have re-
 quired consideration of what other admissible evidence
 TecSec had that was relevant to the intent element of in-
 ducement, as well as of the possible measures for effec-
 tively but fairly reducing jury confusion. But the district
 court did not undertake, and because of the limited scope
 of Adobe’s motion in limine was in no position to undertake,
 that required consideration.
      Adobe’s motion, besides what it suggested on the legal-
 impossibility point, was limited to arguing for Adobe’s abil-
 ity to introduce the claim-construction ruling and TecSec’s
 stipulation. It did not call for TecSec to identify all evi-
 dence of intent—as a motion for summary judgment would
 have done—so that the district court could determine if
 there was a triable issue of post-March 3, 2011 inducement
 of infringement. See J.A. 10429. TecSec therefore properly
 limited its response to arguing against the admission of the
 construction and stipulation. See J.A. 10849. On the mo-
 tion as framed, the district court lacked the basis to con-
 sider the totality of TecSec’s post-March 3, 2011
 inducement evidence to determine whether that issue
 could fairly be tried. And the court did not consider the
 totality of such evidence. Nor, in taking the extraordinary
 action of foreclosing liability for a substantial period, did
 the district court set forth an analysis of potential means,
Case: 19-2192      Document: 60    Page: 15    Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                               15



 such as cautionary jury instructions, that could reduce jury
 confusion and allow a fair trial considering the totality of
 relevant evidence.
     Adobe cites several cases to support the proposition
 that “there are circumstances where, for willfulness or in-
 equitable conduct, there can be no intent as a matter of
 law.” Appellant’s Br. at 28. None of those cases support
 the ruling in this case. The cited cases all involved ordi-
 nary motions for summary judgment that, with proper pro-
 cedural protections, duly enabled the court to consider all
 evidence relevant to the particular liability issue. See Fer-
 ring B.V. v. Barr Labs., Inc., 437 F.3d 1181, 1190–94 (Fed.
 Cir. 2006) (finding lack of intent for inequitable conduct af-
 ter consideration of evidence on summary judgment); In-
 tercontinental Great Brands LLC v. Kellogg N. America
 Co., 869 F.3d 1336, 1352 (Fed. Cir. 2017) (same). By con-
 trast, Adobe’s motion in limine did not call for, or provide a
 basis for, consideration of all relevant material evidence.
 Without such consideration, the district court could not
 properly resolve the issue as a matter of law. 2
      As Adobe acknowledges in this court, see Cross-Appel-
 lant’s Principal and Response Br. at 15, 20, when the dis-
 trict court stated that it would be “substantially and
 unduly prejudicial and confusing for the jury to see” the
 claim-construction ruling and TecSec’s stipulation, J.A.
 28–29, the court was determining that the evidence Adobe
 was entitled to introduce would be “unduly prejudicial” to
 TecSec. But TecSec never stated that, if that evidence had
 to be admitted at Adobe’s behest, TecSec would drop its in-
 ducement claim for the post-March 3, 2011 period. To the


     2    Adobe has not argued in its briefing in this court
 that any error in the motion-in-limine ruling was harmless
 because TecSec lacked sufficient evidence of intent to cre-
 ate a triable issue. See Cross-Appellant’s Principal and Re-
 sponse Br. at 19–34.
Case: 19-2192    Document: 60     Page: 16    Filed: 10/23/2020




 16                                TECSEC, INC.   v. ADOBE INC.



 contrary, after the district court opined at the oral argu-
 ment that admitting that evidence would be “far too preju-
 dicial,” ECF 1294 at 36, TecSec reiterated its intent to
 present the inducement case even if that evidence were ad-
 mitted. TecSec’s Supp. MIL Br. (ECF 1283-1) at 7. The
 court furnished no justification for making that determina-
 tion itself instead of leaving to TecSec the determination
 that the prejudice to TecSec was too severe for the issue to
 be tried at all.
     Accordingly, we reverse the district court’s decision to
 preclude TecSec from introducing evidence of post-March
 3, 2011 inducement of infringement.
                              3
      TecSec’s appeal of the exclusion of certain aspects of
 Mr. Johnson’s deposition testimony is closely tied to the
 motion-in-limine ruling. In the testimony at issue, Mr.
 Johnson stated that, in April 2011, he had posted responses
 on an Adobe forum explaining how to use Acrobat products
 in ways that TecSec alleged were infringing. At trial,
 Adobe objected to the introduction of that testimony, argu-
 ing that the testimony “runs afoul of the Court’s [motion-
 in-limine] ruling on eliciting alleged infringement [post-
 March 3, 2011].” J.A. 12427. The district court agreed with
 Adobe, excluding the testimony because “it’s outside of the
 timeframe and it is clearly inducement evidence.” J.A.
 12429–30. Because we conclude that the district court
 erred in its motion-in-limine ruling that was the basis for
 the exclusion of the Johnson testimony at issue, we reverse
 that evidentiary exclusion as well.
                              B
     TecSec challenges Jury Instruction Nos. 25 and 28. We
 find no reversible error in either instruction, asking
 whether TecSec has “establish[ed] that the instructions
 were legally erroneous and that the errors had a prejudicial
 effect.” Bettcher, 661 F.3d at 638.
Case: 19-2192      Document: 60     Page: 17     Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                                  17



                                1
      In Jury Instruction No. 25, the district court told the
 jury that Adobe had admitted that a certain sequence of
 steps (“create” a file, “attach” it to a second file, “encrypt”
 the second file, “decrypt” the first file) constituted direct in-
 fringement, that Adobe had admitted that “this occurred on
 at least one occasion, by Adobe itself,” and that the “parties
 agree that the one time for which Adobe has admitted in-
 fringement—that is Adobe’s use in connection with creat-
 ing a February 2009 blog post—occurred before TecSec
 filed its lawsuit in February 2010.” J.A. 12076 (emphases
 added). That instruction mirrors Adobe’s pre-trial stipula-
 tion, differing only in its specific reference to the February
 2009 blog post. See J.A. 10307.
     TecSec challenges the district court’s inclusion of the
 reference to the February 2009 blog post, stating that
 “TecSec never agreed that Adobe only admitted to a single
 act of infringement” and that the “instruction is misleading
 because it implies that, in the context of the district court’s
 narrow damages window, Adobe’s 2009 blog is irrelevant.”
 Appellant’s Br. at 43–44. We reject the challenge.
      TecSec relies on a single piece of evidence as showing a
 broader Adobe admission, namely, Adobe’s stipulation that
 it had “installed for its own internal use at least one copy
 of each version of the accused products on a computer hav-
 ing system memory.” J.A. 11994 (emphasis added). But
 Jury Instruction No. 25 is best understood to tie “the one
 time” language, to which TecSec objects, to what the imme-
 diately preceding two sentences discuss, which is on its face
 performance of a method. Installation, by contrast, could
 constitute infringement only of the system claims. See J.A.
 12769 (Trial Tr. at 534:4–5). The installation action thus
 is simply outside the scope of, and does not contradict, Jury
 Instruction No. 25—which left TecSec free to argue that
 there were instances of Adobe-admitted infringement of
 the system claims. Moreover, the reference to the timing
Case: 19-2192    Document: 60     Page: 18    Filed: 10/23/2020




 18                                TECSEC, INC.   v. ADOBE INC.



 of the blog post is accurate and does not itself imply any-
 thing about the legal relevance of the timing. We therefore
 find no reversible error in Jury Instruction No. 25, without
 foreclosing the district court, in any new trial on induce-
 ment after March 3, 2011, from considering whether the
 instruction should be modified.
                              2
     In Jury Instruction No. 28, the district court told the
 jury that inducement of infringement requires “an affirm-
 ative act to encourage infringement” and that “[e]vidence
 of mere inaction, or a failure to stop or prevent infringe-
 ment, does not constitute inducement.” J.A. 12079. That
 language mirrors our statement in Tegal Corp. v. Tokyo
 Electron Co. that “[a]ctively inducing . . . requires an af-
 firmative act of some kind.” 248 F.3d 1376, 1378 (Fed. Cir.
 2001) (internal quotation marks omitted).
     TecSec challenges the instruction on the ground that it
 opened the door for Adobe to imply that TecSec had accused
 Adobe of inaction only. Specifically, TecSec argues, Adobe
 “exploited the improper instruction during closing” argu-
 ments when Adobe characterized its failure to remove the
 2009 blog post as mere inaction. Appellant’s Br. at 45; see
 J.A. 13544. We reject this challenge.
     TecSec does not contest the accuracy of Jury Instruc-
 tion No. 28 as a statement of the law, and it has not shown
 that instruction was misleading. TecSec believes that
 Adobe’s conduct to have been more than mere inaction, but
 the instruction left TecSec free to so argue. As for Adobe’s
 closing argument, TecSec forfeited a challenge to the argu-
 ment by failing to object contemporaneously. See United
 States v. Cone, 714 F.3d 197, 217 (4th Cir. 2013).
                              C
     TecSec challenges the district court’s reduction of the
 jury’s damages award to zero. We reject this challenge.
Case: 19-2192      Document: 60   Page: 19   Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                             19



     TecSec argues that because the jury found direct in-
 fringement of each asserted claim, 35 U.S.C. § 284 entitles
 TecSec to a non-zero reasonable royalty. Specifically,
 TecSec highlights § 284’s statements that “[u]pon finding
 for the claimant the court shall award the claimant dam-
 ages adequate to compensate for the infringement, but in
 no event less than a reasonable royalty” and that “[w]hen
 the damages are not found by a jury, the court shall assess
 them.” 35 U.S.C. § 284. Taken together, TecSec contends,
 those statements require an award of damages greater
 than zero in all cases where the jury finds infringement.
     The statute does not require an award of damages if
 none are proven that adequately tie a dollar amount to the
 infringing acts. We have explained that “a patent owner
 may waive its right to a damages award when it deliber-
 ately abandons valid theories of recovery in a singular pur-
 suit of an ultimately invalid damages theory.” Promega
 Corp. v. Life Techs. Corp., 875 F.3d 651, 666 (Fed. Cir.
 2017). More generally, we have observed that there can be
 an award of no damages where “none were proven.” Gus-
 tafson, Inc. v. Intersystems Indus. Prods., Inc., 897 F.2d
 508, 509–10 (Fed. Cir. 1990); cf. Gadsden Indus. Park, LLC
 v. United States, 956 F.3d 1362, 1372 (Fed. Cir. 2020) (Tak-
 ings Clause does not require an award of compensation
 without adequate proof). Although we have not upheld a
 zero royalty rate in a case with an affirmative infringement
 finding—and have stated that it is “unlikely” that a hypo-
 thetical negotiation would result in a zero royalty rate—we
 have previously stated that “in a case completely lacking
 any evidence on which to base a damages award, the record
 may well support a zero royalty award.” Apple, Inc v.
 Motorola, Inc., 757 F.3d 1286, 1328 n.7 (Fed. Cir. 2014).
     In this case, TecSec presented no evidence of damages
 caused by Adobe’s direct infringement, which was the only
 form of infringement that the jury found Adobe to have
 committed. J.A. 58. TecSec did not, for example, provide
Case: 19-2192    Document: 60       Page: 20   Filed: 10/23/2020




 20                                  TECSEC, INC.   v. ADOBE INC.



 any evidence regarding the number of Adobe employees in
 the United States or the number of times that Adobe em-
 ployees installed Acrobat. Id. TecSec’s only damages evi-
 dence relied on “sales of accused products.” E.g., J.A.
 12840, 12842–44, 12854–56, 12866; see also J.A. 13499–
 500 (TecSec’s closing argument, stating, “all that TecSec is
 asking for here, a reasonable royalty based on [Adobe’s]
 sales of Acrobat products”). But the district court found,
 and TecSec does not dispute, that direct infringement oc-
 curs only after Acrobat is installed. J.A. 57. Sales of Acro-
 bat, therefore, cannot be a measure of damages for direct
 infringement by Adobe—sales could serve here as a meas-
 ure of damages only for TecSec’s indirect infringement the-
 ory, which relies on infringement by Adobe customers. But
 the jury found no indirect infringement.
     On appeal, TecSec tries to rationalize the jury’s award
 by theorizing ways the jury could have used sales data to
 derive a value for Adobe’s conduct. For instance, TecSec
 argues that the jury could have decided that sales were a
 good proxy for the value of TecSec’s patented invention to
 Adobe’s development of Acrobat. Appellant’s Opening Br.
 at 59–60. But this theory, like the others that TecSec of-
 fers, is ultimately speculative and insufficiently grounded
 in evidence. The district court therefore committed no er-
 ror in concluding that the jury’s damages award was not
 supported by the evidence. J.A. 57–58.
                              III
     The district court denied Adobe’s motion for summary
 judgment that the asserted claims are ineligible under 35
 U.S.C. § 101, and in its opinion, the court stated that its
 conclusion required judgment for TecSec rejecting the eli-
 gibility challenge. Adobe now cross-appeals that ruling. It
 does not object to the district court’s turning the denial of
 summary judgment for Adobe into summary judgment for
 TecSec. Adobe thus accepts that the dispositive ruling
 against its eligibility challenge should be judged on the
Case: 19-2192      Document: 60     Page: 21   Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                               21



 record made on its motion for summary judgment. We af-
 firm the district court’s § 101 ruling.
                                A
      Section 101 provides that “[w]hoever invents or discov-
 ers any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof, may obtain a patent therefor, subject to the condi-
 tions and requirements of this title.” 35 U.S.C. § 101. But
 this provision “contains an important implicit exception:
 Laws of nature, natural phenomena, and abstract ideas are
 not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
 573 U.S. 208, 216 (2014). In Alice, the Supreme Court ex-
 plained that a “claim falls outside § 101 where (1) it is ‘di-
 rected to’ a patent-ineligible concept, i.e., a law of nature,
 natural phenomenon, or abstract idea, and (2), if so, the
 particular elements of the claim, considered ‘both individ-
 ually and “as an ordered combination,”’ do not add enough
 to ‘“transform the nature of the claim” into a patent-eligible
 application.’” SAP America, Inc. v. InvestPic, LLC, 898
 F.3d 1161, 1166–67 (Fed. Cir. 2018) (citing Alice, 573 U.S.
 at 217).
      We have approached the Step 1 “directed to” inquiry by
 asking “what the patent asserts to be the ‘focus of the
 claimed advance over the prior art.’” Solutran, Inc. v. Ela-
 von, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019) (quoting Af-
 finity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d
 1253, 1257 (Fed. Cir. 2016)); see Trading Techs. Int’l Inc. v.
 IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019). In conduct-
 ing that inquiry, we “must focus on the language of the As-
 serted Claims themselves,” Synopsis, Inc. v. Mentor
 Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016), “con-
 sidered in light of the specification,” Enfish, LLC v. Mi-
 crosoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). See also
 Chamberlain Group, Inc. v. Techtronic Indus. Co., 935 F.3d
 1341, 1346 (Fed. Cir. 2019); ChargePoint, Inc. v. SemaCon-
 nect, Inc., 920 F.3d 759, 766 (Fed. Cir. 2019); In re TLI
Case: 19-2192    Document: 60     Page: 22    Filed: 10/23/2020




 22                                 TECSEC, INC.   v. ADOBE INC.



 Communications LLC Patent Litigation, 823 F.3d 607,
 611–12 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Se-
 quenom, Inc., 788 F.3d 1371, 1376 (Fed. Cir. 2015). And
 we have reiterated the Supreme Court’s caution against
 “overgeneralizing claims” in the § 101 analysis, explaining
 that characterizing the claims at “a high level of abstrac-
 tion” that is “untethered from the language of the claims
 all but ensures that the exceptions to § 101 swallow the
 rule.” Enfish, 822 F.3d at 1337; see Solutran, 931 F.3d at
 1167–68; McRO, Inc. v. Bandai Namco Games America,
 Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) (explaining that
 courts “‘must be careful to avoid oversimplifying the claims’
 by looking at them generally and failing to account for the
 specific requirements of the claims”).
     “In cases involving software innovations, this inquiry
 often turns on whether the claims focus on specific asserted
 improvements in computer capabilities or instead on a pro-
 cess or system that qualifies an abstract idea for which
 computers are invoked merely as a tool.” Uniloc USA, Inc.
 v. LG Electronics USA, Inc., 957 F.3d 1303, 1306–07 (Fed.
 Cir. 2020) (citing Customedia Techs., LLC v. Dish Network
 Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020), and Finjan,
 Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 1303 (Fed.
 Cir. 2018)); see also BSG Tech LLC v. Buyseasons, Inc., 899
 F.3d 1281, 1285–86 (Fed. Cir. 2018); Core Wireless Licens-
 ing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, 1361–
 62 (Fed. Cir. 2018). “[S]oftware can make patent-eligible
 improvements to computer technology, and related claims
 are eligible as long as they are directed to non-abstract im-
 provements to the functionality of a computer or network
 platform itself.” Uniloc, 957 F.3d at 1309; see Customedia
 Techs., 951 F.3d at 1364 (collecting cases); Enfish, 822 F.3d
 at 1335. We have found claims directed to such eligible
 matter in a number of cases where we have made two in-
 quiries of significance here: whether the focus of the
 claimed advance is on a solution to “a problem specifically
 arising in the realm of computer networks” or computers,
Case: 19-2192      Document: 60   Page: 23    Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                              23



 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,
 1257–58 (Fed. Cir. 2014); and whether the claim is properly
 characterized as identifying a “specific” improvement in
 computer capabilities or network functionality, rather than
 only claiming a desirable result or function, Uniloc, 957
 F.3d at 1306, 1308–09; see Enfish, 822 F.3d at 1135–36; see
 also, e.g., Packet Intelligence LLC v. NetScout Systems,
 Inc., 965 F.3d 1299, 1309–10 (Fed. Cir. 2020); Ericsson Inc.
 v. TCL Communication Tech. Holdings Ltd., 955 F.3d
 1317, 1328 (Fed. Cir. 2020); Koninklijke KPN N.V. v. Ge-
 malto M2M GmbH, 942 F.3d 1143, 1150 (Fed. Cir. 2019);
 SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1303–
 04 (Fed. Cir. 2019); Ancora Techs., Inc. v. HTC America,
 Inc., 908 F.3d 1343, 1347–49 (Fed. Cir. 2018); Visual
 Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1258–59
 (Fed. Cir. 2017); Intellectual Ventures I, LLC v. Capital One
 Financial Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017);
 McRO, 837 F.3d at 1313–16.
     For example, in SRI, we found to be eligible claims di-
 rected to “a specific technique—using a plurality of net-
 work monitors that each analyze specific types of data on
 the network and integrating reports from the monitors—to
 solve a technological problem arising in computer net-
 works: identifying hackers or potential intruders into the
 network.” 930 F.3d at 1303. The claims focused on a solu-
 tion to a computer-specific problem—uniquely difficult-to-
 track, large-scale attacks caused by the decentralized na-
 ture of computer networks—and a concrete improvement
 to network functionality—the deployment of specific moni-
 tors to collect specific types of data. Id. In Ancora, we up-
 held claims requiring use of a modifiable portion of
 particular computer capacity to prevent running software
 on an unauthorized computer. 908 F.3d at 1345. We noted
 that “[i]mproving security . . . can be a non-abstract com-
 puter-functionality improvement if done by a specific tech-
 nique that departs from earlier approaches to solve a
 specific computer problem”—there, the particular difficulty
Case: 19-2192    Document: 60      Page: 24    Filed: 10/23/2020




 24                                  TECSEC, INC.   v. ADOBE INC.



 of controlling unauthorized use of software. Id. at 1348. In
 Data Engine Technologies LLC v. Google LLC, we held that
 claims reciting “a specific method for navigating through
 three-dimensional electronic spreadsheets” were patent el-
 igible because the claimed advance “improv[ed] computers’
 functionality as a tool able to instantly access all parts of
 complex three-dimensional electronic spreadsheets”—a
 form of information-organization unique to computers. 906
 F.3d 999, 1007–08 (Fed. Cir. 2018). And in Finjan, we held
 to be eligible claims directed to a specific “behavior-based
 virus scan” that provided a “flexible and nuanced virus fil-
 tering” to help solve the problem of security on networked
 computers. 879 F.3d at 1304–05.
      Other illustrative cases lie on the ineligibility side of
 the line. In Ericsson, we held to be ineligible claims de-
 scribing “a system and method for controlling access to a
 platform for a mobile terminal for a wireless telecommuni-
 cations system.” 955 F.3d at 1325–26. The claims, we ex-
 plained, “merely make generic functional recitations that
 requests are made and then granted.” Id. at 1328. In In-
 tellectual Ventures I LLC v. Symantec Corp., we held ineli-
 gible claims directed to using computers to screen
 telephone calls for viruses. 838 F.3d 1307, 1319 (Fed. Cir.
 2016). The claims did not “claim a new method of virus
 screening or improvements thereto” and merely claimed
 use of conventional virus-screening software to carry out
 the abstract virus-screening idea. Id. And in RecogniCorp,
 LLC v. Nintendo Co., we held that claims to encoding and
 decoding image data were ineligible. 855 F.3d 1322, 1326
 (Fed. Cir. 2017). The claims did nothing more than use
 computers to perform standard encoding and decoding
 practices. Id. at 1326–27.
     The Step 1 “directed to” analysis called for by our cases
 depends on an accurate characterization of what the claims
 require and of what the patent asserts to be the claimed
 advance. The accuracy of those characterizations is crucial
 to the sound conduct of the inquiries into the problem being
Case: 19-2192      Document: 60     Page: 25   Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                               25



 addressed and whether the line of specificity of solution has
 been crossed.
                                B
     Adobe argued to the district court that “the claims are
 directed to the impermissibly abstract idea of managing ac-
 cess to objects using multiple levels of encryption.” J.A.
 1845; see J.A. 1857 (heading: “The Asserted Claims of the
 DCOM Patents Are Directed to the Impermissibly Abstract
 Idea of Managing Access to Objects Using Multiple Levels
 of Encryption”); id. (“The asserted claims of the DCOM pa-
 tents are directed to the abstract idea of managing access
 to objects using multiple levels of encryption, and fail to
 provide any specific solution for accomplishing that
 claimed result.”). But that characterization of the two rep-
 resentative claims is materially inaccurate. To arrive at it,
 Adobe had to disregard elements of the claims at issue that
 the specification makes clear are important parts of the
 claimed advance in the combination of elements.
     It suffices to discuss claim 1. 3 Adobe’s characterization
 of what claim 1 as a whole is directed to does not go beyond
 what is required simply by the claim term “multi-level . . .
 security,” which means “‘security achieved when encrypted
 objects are nested within other objects which are also en-
 crypted, possibly within other objects, resulting in multiple
 layers of encryption.’” J.A. 1853 (Adobe’s motion quoting
 construction) (citing TecSec I, 731 F.3d at 1345). But claim



     3   Adobe has stated that system claim 8, the other
 representative claim, merely claims a system for perform-
 ing the functions recited in method claim 1 and is not rele-
 vantly different from claim 1 in substance for § 101
 purposes. Principal and Response Br. of Cross-Appellant
 at 62, 65. Adobe has not argued, even as a fallback posi-
 tion, that the two claims could call for different § 101 re-
 sults.
Case: 19-2192    Document: 60      Page: 26     Filed: 10/23/2020




 26                                  TECSEC, INC.   v. ADOBE INC.



 1 requires more. It goes beyond managing access to objects
 using multiple levels of encryption, as required by “multi-
 level . . . security.” Notably, it expressly requires, as well,
 accessing an “object-oriented key manager” and specified
 uses of a “label” as well as encryption for the access man-
 agement. ’702 patent, col. 12, lines 4–16. To disregard
 those express claim elements is to proceed at “a high level
 of abstraction” that is “untethered from the claim lan-
 guage” and that “overgeneraliz[es] the claim.” Enfish, 822
 F.3d at 1337; see id. at 1338.
      As to the key-manager requirement, we explained in
 TecSec II that the requirement was important during pros-
 ecution. Specifically, rather than deleting the claim limi-
 tation after an indefiniteness rejection, TecSec amended
 the specification to provide the required clarity by adding
 what now appears at ’702 patent, col. 1, line 61, to col. 2,
 line 4, which provided the definition that this court even-
 tually relied on in construing “object-oriented key man-
 ager.” TecSec II, 658 F. App’x at 582 (construing the term
 as “a software component that manages the encryption of
 an object by performing one or more of the functions of gen-
 erating, distributing, changing, replacing, storing, check-
 ing on, and destroying cryptographic keys”). As to the
 combination of labeling with the required encryption, the
 specification makes clear that this is part of the focus of the
 claimed advance. The specification expressly identifies a
 deficiency of using only multilevel security through encryp-
 tion requiring keys at more than one level: that approach,
 the specification says, “is quite unwieldy, inflexible, and
 difficult to manage by a security officer or key administra-
 tor.” ’702 patent, col. 2, lines 25–29. The specification then
 explains that it proposes a solution in which “[a] secure
 method of labelling files or messages that are sent from a
 sending user to a receiving user over a network” is used “in
 addition to cryptographic protection.” Id., col. 2, lines 30–
 33 (emphasis added). Adobe has not shown how it could
 properly disregard these claim requirements in
Case: 19-2192      Document: 60   Page: 27    Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                              27



 determining “what the patent asserts to be the focus of the
 claimed advance over the prior art.” Solutran, 931 F.3d at
 1167–68 (internal quotation marks omitted). The focus of
 the claimed advance cannot ignore all but the multilevel
 encryption.
      The specification elaborates in a way that simultane-
 ously shows that the claims at issue are directed at solving
 a problem specific to computer data networks. The patent
 focuses on allowing for the simultaneous transmission of
 secure information to a large group of recipients connected
 to a decentralized network—an important feature of data
 networks—but without uniform access to all data by all re-
 cipients. See ’702 patent at col. 11, lines 40–48. The pro-
 posed improvement involves, among other things, labeling
 together with encryption. “Using a secure labelling regi-
 men, a network manager or user can be assured that only
 those messages meant for a certain person, group of per-
 sons, and/or location(s) are in fact received, decrypted, and
 read by the intended receiver.” Id., col. 2, lines 39–43.
 “[M]any people within a company may have the key neces-
 sary to read a data file” that is encrypted and sent to many
 terminals, but the sender may not want all such people to
 read the file. Id., col. 2, lines 45–51. “By employing a se-
 cure labelling technique in addition to encryption, the
 sender can be assured that people having the correct key to
 decrypt the message but working at different terminals
 will not receive or be allowed to access the communication.”
 Id., col. 2, lines 51–55 (emphasis added).
     In light of what the claim language and specification
 establish, we conclude that the claims are directed to im-
 proving a basic function of a computer data-distribution
 network, namely, network security. See SRI, 930 F.3d at
 1703; Ancora, 908 F.3d at 1348–49. The patent makes
 clear that the focus of the claimed advance is on improving
 such a data network used for broadcasting a file to a large
 audience, with the improvement assertedly being an effi-
 cient way for the sender to permit different parts of the
Case: 19-2192    Document: 60      Page: 28    Filed: 10/23/2020




 28                                  TECSEC, INC.   v. ADOBE INC.



 audience to see different parts of the file. ’702 patent, col.
 2, lines 44–57. While non-computer settings may have se-
 curity issues addressed by multilevel security, it does not
 follow that all patents relating to multilevel security are
 necessarily ineligible for patenting. Here, although the pa-
 tent involves multilevel security, that does not negate the
 conclusion that the patent is aimed at solving a particular
 problem of multicasting computer networks.
     By way of comparison, in Uniloc, we held the claims at
 issue to be directed to solving a problem of reducing com-
 munication time by using otherwise-unused space in a par-
 ticular protocol-based system, 957 F.3d at 1305, 1307–09,
 even though reducing communication time by using such
 available blank space (or, generally, reducing resource use
 by using otherwise-unused available resources) is a goal in
 many settings. Similarly, in Ancora, we held the claims at
 issue to be directed to solving a problem presented by par-
 ticularly easy unauthorized use of software by placing the
 software in an especially secure computer location, 908
 F.3d at 1349, even though placing items in especially se-
 cure locations to prevent unauthorized access is a goal in
 many settings. The patent claims at issue here are directed
 to improving a data network’s basic functioning by ena-
 bling secure and efficient transmission to intended recipi-
 ents when use is made of the basic multicasting
 functionality of such a data network. As the district court
 said, the claims address the data-network problem pre-
 sented by “multiple users in multiple locations accessing
 information at different security levels from a central re-
 pository.” J.A. 10.
     A second inquiry significant in our case law remains—
 whether the claims provide a “specific” solution in the way
 our cases discuss. For similar reasons to those mentioned
 above, Adobe has not persuaded us that the claims fail to
 do so, because its arguments ignore what plainly are im-
 portant aspects of the claims and the focus of the claimed
 advance in the combination. See, e.g., J.A. 1857 (arguing
Case: 19-2192      Document: 60     Page: 29   Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                              29



 that the “asserted claims of the DCOM patents are directed
 to the abstract idea of managing access to objects using
 multiple levels of encryption, and fail to provide any spe-
 cific solution for accomplishing that claimed result”).
     In these circumstances, we conclude that the district
 court correctly rejected Adobe’s ineligibility challenge as
 Adobe presented it to that court.
                                C
      On appeal, Adobe seeks to modify its definition of what
 the asserted claims are directed to, now contending that
 “[t]he representative claims are directed to the abstract
 idea of managing access to objects using multiple layers of
 encryption and labels.” Cross-Appellant Principal and Re-
 sponse Br. at 61 (emphasis added). This is a new formula-
 tion on appeal. Adobe cites J.A. 1853 and 1857 following
 the just-quoted sentence, but neither those pages nor any
 others in Adobe’s summary-judgment motion identify the
 encryption/labeling combination as the abstract idea to
 which the claims are directed. As recited above, Adobe
 omitted labeling—as well as the object-oriented key man-
 ager—from its characterization of the purported abstract
 idea in the district court.
      For the reasons we have set forth, Adobe’s change in its
 “articulation of the purported abstract idea” is substan-
 tively significant. Core Wireless Licensing S.A.R.L. v. LG
 Electronics, Inc., 880 F.3d 1356, 1362 n.3 (Fed. Cir. 2018)
 (declining to decide waiver where the appellant’s “articula-
 tion of the purported abstract idea was advanced for the
 first time on appeal”). Adobe’s analysis on appeal is still
 deficient.
     When Adobe discusses what is now in its formulation
 of the asserted abstract idea, it does not meaningfully ad-
 dress the combination. Rather, it asserts the “common-
 place” character of the individual component techniques
 generally, see Cross-Appellant Principal and Response Br.
Case: 19-2192    Document: 60      Page: 30   Filed: 10/23/2020




 30                                 TECSEC, INC.   v. ADOBE INC.



 at 62 (encryption and labeling); id. at 63 (“[t]he only pur-
 ported contribution is nesting encrypted objects within
 other encrypted objects, thereby providing ‘multi-level’ en-
 cryption”), or speaks at an even higher level of generality
 of “encoding, converting, encrypting, and controlling access
 to data,” id. at 66. But that approach is insufficient where,
 as is true here for the reasons we have explained, it is the
 combination of techniques that is “what the patent asserts
 to be the focus of the claimed advance over the prior art.”
 Solutran, 931 F.3d at 1168. Moreover, to the extent, if any,
 that extrinsic evidence is relevant to the summary-judg-
 ment analysis at Step 1, the evidence is one-sided. TecSec
 submitted an expert declaration asserting that the combi-
 nation of techniques we have discussed was a specific, un-
 conventional improvement in computer network
 functionality. J.A. 1960–72; see also J.A. 13 (denying
 Adobe’s motion to strike portions of TecSec’s declaration).
 Adobe has pointed to no evidence of its own that it submit-
 ted in support of its § 101 motion. 4
     For those reasons, even apart from its departure from
 the theory presented in the district court, the analysis
 Adobe has presented on appeal is insufficient to make the
 showing required for ineligibility.
                              IV
     For the foregoing reasons, the judgment of the district
 court is reversed in part and affirmed in part, and the case
 is remanded for further proceedings on TecSec’s claim of
 inducement of infringement.



      4  In this court, Adobe has cited a statement con-
 tained in an expert report from its expert, J.A. 7980, but
 TecSec notes, without contradiction from Adobe, that
 Adobe did not present the statement in the summary-judg-
 ment proceedings regarding § 101 eligibility, see Plaintiff-
 Appellant Corrected Response and Reply Brief at 54 n.16.
Case: 19-2192      Document: 60   Page: 31   Filed: 10/23/2020




 TECSEC, INC.   v. ADOBE INC.                            31



     Costs awarded to TecSec.
   REVERSED IN PART, AFFIRMED IN PART, AND
                 REMANDED